PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/014,783
Filing Date: 3 Feb 2016
Appellant(s): RUBSAMEN, Reid, M.



__________________
Karl Bozicevic
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/12/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/2/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

 (2) Response to Argument
In the Appeal Brief filed 12 January 2021, Appellant makes the following arguments:
A) The pending claims 28-30 do cover subject matter that is patentable under 35 USC section 101. The following demonstrates the patent eligibility of claims 28-30 in view of: 
(1)35 USC section 101; 
(2) the case law (Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016): 
(3) the BOARD OF APPEALS decision in Appeal 2012-007242 dated March 26, 2015 which relates to the earlier prosecution of this application with identical claims; 
(4) “Subject Matter Eligibility” guidelines issued by the patent office October 2019 set forth below: 
(5) the two-part test for subject matter eligibility set forth in the MEPE at 2106. Accordingly, the Examiner is respectfully requested to withdraw the rejection, and if not withdrawn, the Board is requested to remand the case to the Examiner with instructions to allow the claims.

Examiner will address Appellant’s arguments in sequence as they appear in the brief.

Argument A
Regarding the Board of Appeals decision dated March 26, 2015 which includes identical claims to the claims currently on appeal, please note that the Examiner’s Answer for application number 11/329,376 was mailed on 2/16/12. The Answer was mailed prior to the Alice decision. As such, there was no Alice 101 analysis at the time for this case. Also, note that case 11/329,376 was reopened after the Board decision of 3/26/15 in order to provide a 101 rejection in light of Alice. As such, Appellant’s arguments are not persuasive. Furthermore, when identifying abstract ideas, applicants should keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new.”
Unlike Appellant’s claims the claim in Amdocs entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). There is no technological solution in Appellant’s claims (see analysis below). As such, Appellant’s arguments are not persuasive.
i.e., as generic computer components performing generic computer functions of accessing data, generating data, obtaining data, analyzing data, producing data, and sending data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Regarding the argument that the steps cannot be carried out by a human in a reasonable period of time, the computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, accessing data, generating data, obtaining data, analyzing data, producing data, and sending data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer. Further, there is no indication in the 2019 PEG that whether or not a human can carry out a series of steps in a reasonable amount of time is a consideration to be addressed when evaluating a Method of Organizing Human Activity. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 
In response to the comparison of claim 28 to exemplary claim (example #42 of the 2019 PEG):
The EXAMPLARY CLAIM recites:
A method comprising: 
a) storing information in a standardized format about a patient's condition in a 
plurality of network-based non-transitory storage devices having a collection of 
medical records stored thereon; 
b) providing remote access to users over a network so any one of the users can update 
the information about the patient's condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware 
and software platform used by the one of the users; 

standardized format, 
d) storing the standardized updated information about the patient's condition in the 
collection of medical records in the standardized format; 
e) automatically generating a message containing the updated information about the 
patient's condition by the content server whenever updated information has been 
stored; and 
f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information. 
The above EXAMPLARY claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim in Example #42 is eligible because it is not directed to the recited judicial exception (abstract idea).
In contrast, the present invention recites the steps of receiving/obtaining data relating to drugs being taken by a user patient, analyzing the received data against stored data regarding potential healthcare providers, and providing a result to the (single) user patient based on the analysis. There is no recitation steps of converting the non-standardized updated information into the standardized format, storing the standardized updated information about the patient's condition in the collection of medical records in the standardized format; automatically generating a message containing the updated whenever updated information has been stored; and transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.  Hence the present invention is not properly analogized to the claim in Example #42.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LENA NAJARIAN/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686    
                                                                                                                                                                                                    /JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.